STATE OF MINNESOTA
                                                                          August 1, 2016
                                 IN SUPREME COURT                          Dm~EOF
                                                                       AJIPB.lAlECcuns
                                     ADM 10-8049



ORDER PROMULGATING AMENDMENTS TO
THE RULES OF CRIMINAL PROCEDURE

      Following amendments promulgated in 2015 to the Rules of Criminal Procedure,

we directed the Minnesota Supreme Court Advisory Committee on the Rules of Criminal

Procedure to continue to monitor the rules and report by April 1, 2016, whether any

further amendments were recommended to facilitate the continued transition by the

judicial branch to a more universal electronic environment. The Advisory Committee

filed a report on March 30, 2016, that recommended amendments to several rules m

further support of the continued expansion of an electronic court environment.

      In an order filed April 21, 2016, we opened a public comment period on the

proposed amendments to the Rules of Criminal Procedure. One written comment was

received, from the Minnesota State Bar Association, regarding the recommended

amendments.

      The court has carefully considered the committee's recommendations and the

written comment. Based on all of the files, records, and proceedings herein,
       IT IS HEREBY ORDERED THAT:

       1.     The attached amendments to the Rules of Criminal Procedure be, and the

same are, prescribed and promulgated to be effective as of October 1, 2016. The rules as

amended shall apply to all cases pending on or filed on or after the effective date.

       2.     The inclusion of committee comments and amendments to the comments is

for convenience and does not reflect court approval of the comments or the amendments

to the comments.

       Dated: August 1, 2016                      BY THE COURT:



                                                  Lorie S. Gildea
                                                  Chief Justice




                                             2
      AMENDMENTS TO THE RULES OF CRIMINAL PROCEDURE


[Note: In the following amendments, deletions are indicated by a line drawn through
the words and additions are indicated by a line drawn under the words.]

1. Amend Rule 1.06 as follows:

Rule 1.06. Use of Electronic Filing for Charging Documents

       Subd. 1. Definition of E-Filing. "E-filing" for purposes of this rule means the
electronic transmission of the charging document to the court administrator by means
authorized by the State Court Administrator.

       Subd. 2. Authorization. E filing may be used to file vlith the court administrator
in a criminal case any charging document. Effective July 1, 2015, in Cass, Clay, Cook,
Dakota, Faribault, Hennepin, Kandiyohi, Lake, ~4orrison, Ramsey, and \Vashington
Counties, e filing must be used to file all complaints. Effective July 1, 2016, e filingE-
filing must be used to file all citations, tab charges, and complaints statewide.

      Subd. 3. Signatures.

      ( 1) How Made. If the charging document is e filed, all All signatures required
      under these rules must be affixed electronically, unless-;-!.f the e-filing technology
      is unavailable, any individual required to sign the charging document may print
      the charging document and affix a manual signature. If the document must bets
      printed and manually signed, all subsequent signatures must be affixed manually,
      and the ~printed copy must be filed with the court.

      (2) Signature Standard. Electronic signatures affixed by law enforcement officers
      serving as the complainant must be authenticated using biometric identification.
      Other electronic signatures may be affixed by any electronic means.

      (3) Effect of Electronic Signature. A printed copy of a charging document
      showing that an electronic signature was properly affixed under paragraph (2)
      prior to the printout is prima facie evidence of the authenticity of the electronic
      signature.

       Subd. 4. Electronic Notarization. If the probable cause statement in an e-filed
complaint is made under oath before a notary public, it must be electronically notarized
in accordance with state law. The probable cause statement may be signed under penalty
ofperjury pursuant to Minnesota Statutes, section 358.116.
       Subd. 5. Paper Submission. E-filed charging documents are in lieu of paper
submissions. An e-filed charging document should not be transmitted to the court
administrator by any other means. Paper submission is authorized in lieu of e-filing
where the electronic means authorized by the State Court Administrator are unavailable
to the submitting agency. The refusal to purchase the needed equipment or utilize the
electronic means authorized by the State Court Administration does not constitute
unavailability.

2. Amend the Comment to Rule 1, paragraph 7, as follows:

      It is anticipated that if a complaint is commenced electronically, and the
      technology becomes unavailable due to a system failure, any actor in the
      chain (e.g., prosecutor or judge) may need to print the complaint and
      proceed by filing a hard copy. If paper filing occurs, Rule I. 06, subd. 3,
      clarifies that any signatures affixed electronically and shown on the hard
      copy complaint are valid so long tiS the signt~tures rvere affixed in
      complimwe with the electronic signt~ture stmultird under ptirt~grBph (2). It
      is also anticipated that certain complaints and citations, including
      complaints filed by a prosecutor from a county other than the county of
      venue in a conflict case and complaints and cht~rged citations filed by
      agencies without a federal Originating Agency Identification (OR!)
      number, must be filed on paper for the foreseeable future because the
      current e-filing system does not support electronic filing of those
      documents. The current e-filing system used for filing charging documents
      also does not support the creation and filing of an indictment; however, if a
      criminal case has already been initiated by the filing of a complaint, an
      indictment may be filed into that case by the prosecutor using the £-Filing
      sSystem defined in Minnesota General Rules of Practice 14.

3. Amend Rule 2.01 as follows:

Rule 2.01. Contents; Before Whom Made

       Subd. 1. Contents. The complaint is a written signed statement of the facts
establishing probable cause to believe that the charged offense has been committed and
that the defendant committed it, except as modified by Rules 6.01, subd. 4, 11.08, and
~.       The probable cause statement can be supplemented by supporting affidavits,
statements signed under penalty of perjury pursuant to Minnesota Statutes, section
358.116, or by sworn witness testimony taken by the issuing judge. The complaint must
specifY the offense charged, the statute allegedly violated, and the maximum penalty.
The complaint must also conform to the requirements in Rule 17 .02.


                                           2
       Subd. 2. Before Whom Made. The probable cause statement must be made under
oath before a judge, court administrator, or notary public, except as otherwise provided in
Rules 11.08 and 15 .08, or signed under penalty of perjury pursuant to Minnesota Statutes,
section 358.116. If sworn witness testimony is taken under subdivision 3, the oath must
be administered by a judge, but the oath may be administered by telephone, lTV, or
similar device.

       Subd. 3. Witness Testimony; How Made. If the court takes sworn witness
testimony, the court must note that fact on the complaint. The testimony must be
recorded by a reporter or recording instrument and must be transcribed and filed.

      Subd. 4. Probable Cause Determination. The judge must determine whether
probable cause exists to believe an offense has been committed and the defendant
committed it. When the alleged offense is punishable by a fine only, the probable cause
determination can be made by the court administrator if authorized by court order.

4. Amend the first paragraph of the Comment to Rule 2 as follows:

      Rule 2. 01 notes an exceptions to the probable cause requirement in the
      complaint. Rule 6.01, subd. 4 permits probable cause to be contained in a
      separate attachment to the citation. Rules 11.08 tmell5. 08, ?vhich truthorice
      the substitution &j 8 nev; complBint to permit 8 ple8 to 8 miselememwr or
      elijferalt offense, do not require 8 showirtg ofprob8ble c8use.


5. Amend Rule 4.02, subd. 2, as follows:

        Subd. 2. Citation or Tab Charge. The arresting officer or the officer's superior
may issue a citation or tab charge and release the arrested person, and must release the
arrested person if ordered by the prosecutor or by a judge of the district court where the
alleged offense occurred. The arresting officer or the officer's superior may issue a
citation or tab charge and continue to detain the arrested person if any of the
circumstances in Rule 6.01, subd. l(a)(l)-(3) exist.

6. Amend Rule 4.02, subd. 5(2) and (3) as follows:

      (2) Complaint Filed; Order of Detention; Felonies and Gross Misdemeanors Not
      Charged as Designated Gross Misdemeanors Under Rule 1.04(b ). A complaint
      must be presented to the judge before the appearance under Rule 4.02, subd. 5(1).
      The complaint must be filed promptly, except as provided by Rule 33.04, and an
      order for detention of the defendant may be issued, provided: ( 1) the complaint
      contains the written approval of the prosecutor or the certificate of the judge as
      provided by Rule 2.02; and (2) the judge determines from the facts presented in

                                            3
      writing in or with the complaint, and any supporting documents or supplemental
      sworn testimony, that probable cause exists to believe that an offense has been
      committed and that defendant committed it. Otherwise, the defendant must be
      released, the complaint and any supporting documents must not be filed, and no
      record made of the proceedings.

      (3) Complaint, Tab Charge, or Citation; Misdemeanors; Designated Gross
      Misdemeanors. If no complaint is filed by the time of the defendant's first
      appearance in court as required by this rule for a misdemeanor charge or a gross
      misdemeanor charge for offenses designated under Rule 1.04(b ), a citation or tab
      charge must be filed. However, in a misdemeanor case, if the judge orders, or if
      requested by the person charged or defense counsel, a complaint must be filed.

      In a designated gross misdemeanor case commenced by a tab charge or citation,
      the complaint must be served and filed within 48 hours of the defendant's
      appearance if the defendant is in custody, or within 10 days of the appearance if
      the defendant is not in custody, provided that the complaint must be served and
      filed before the court accepts a guilty plea to any designated gross misdemeanor.
      Service of a gross misdemeanor complaint must be as provided by Rule 33.02.

      In a misdemeanor case, the complaint must be filed within 48 hours after demand
      if the defendant is in custody, or within 30 days of the demand if the defendant is
      not in custody.

      If no complaint is filed within the time required by this rule, the defendant must be
      discharged, and the complaint and any supporting documents must not be filed.

      A complaint is valid when it: (1) complies with the requirements of Rule 2; and
      (2) the judge has determined from the complaint and any supporting documents or
      supplemental sworn testimony that probable cause exists to believe that an offense
      has been committed and that the defendant committed it.

      Upon the filing of a valid complaint in a misdemeanor case, the defendant must be
      arraigned. When a charge has been dismissed for failure to file a valid complaint,
      and the prosecutor later files a valid complaint, a warrant must not be issued on
      that complaint unless a summons has been issued first and either could not be
      served, or, if served, the defendant failed to appear in response.

7. Amend Rule 6.02, subd. 3, as follows:

      Subd. 3. Pre-Release Investigation. To determine conditions of release, the court
may investigate the defendant's background before or at the defendant's court
appearance. The investigation may be conducted by probation services or by any other

                                            4
qualified agency as directed by the court. The court, or the agency at the court's
direction, must forward any pre-release investigation report to the parties. The pre-
release investigation report must not be disclosed to the public without a court order.

       Information obtained in the pre-release investigation from the defendant in
response to an inquiry during the investigation and any derivative evidence must not be
used against the defendant at trial. Evidence obtained by independent investigation may
be used.

8. Amend Rule 9.03, subd. 6, as follows:

        Subd. 6. In Camera Proceedings. On any party's motion, with notice to the other
parties, the court for good cause may order a discovery motion to be made in camera. A
record must be made. If the court orders an in camera hearing, the The entire record of
the motion must be sealed and preserved in the court's records, and be available to
reviewing courts. Any materials submitted to the court for in camera review must be
submitted in accordance with Rule 14.06 of the General Rules of Practice for the District
Courts.

9. Amend Rule 15.07 as follows:

Rule 15.07. Plea to Lesser Offenses

        With the prosecutor's consent and the court's approval, the defendant may plead
guilty to a lesser included offense or to an offense of lesser degree. On the defendant's
motion and after hearing, the court, without the prosecutor's consent, may accept a guilty
plea to a lesser included offense or to an offense of lesser degree, provided the court is
satisfied that the prosecutor cannot introduce sufficient evidence to justify the submission
of the offense charged to the jury or that it would be a manifest injustice not to accept the
plea. In either event, the plea may be entered without amendment of the charging
document. However, in felony cases, if the indictment or complaint is not amended, the
reduction of the charge to an included offense or an offense of lesser degree must be done
on the record. If done only on the record, the proceedings must be transcribed and filed.

10. Amend Rule 15.08 as follows:

Rule 15.08. Plea to Different Offense

       With the consent of the prosecutor and the defendant, the defendant may enter a
guilty plea to a different offense than that charged in the original charging document. If
the different offense is a felony or gross misdemeanor, a ne\v complaint must be signed
by the prosecutor and filed in the district court. The complaint must be in the form
prescribed by Rule 2.01 e)ccept that it need not be made upon oath, and the facts

                                             5
establishing probable cause to believe the defendant committed the offense charged need
not be provided. If the different offense is a misdemeanor, the The defendant may be
charged with the new offense by complaint, or on the record, and the original charge
must be dismissed.

11. Delete the 13th paragraph of the Comments to Rule 15 as follows:

      Before proceeding under Rule I 5. I 0, the prosecutor i11: the jurisdiction
       having venue must charge #ze de:fcndaril. This may be done by complairit or
       indictment or, for misdemeanors, by tab charge. The charging document
       may be transmitted to the jurisdiction where the plea is to be entered by·
      facsimile transmission under Rule 33. 05.

12. Amend Rule 33.03 as follows:

Rule 33.03. Notice of Orders

       Upon entry of an order, the court administrator must promptly transmit a copy to
each party and must make a record of document the transmission.                   The court
administrator may provide a copy by electronic means as authorized or required by Rule
14 of the Minnesota General Rules ofPractice. The transmissions of the order constitutes
the notice of its entry. As long as the order transmitted indicates the date the order was
entered, the order need not be accompanied by a separate notice of entry. Lack of notice
of entry by the court administrator does not affect the time to appeal or relieve or
authorize the court to relieve a party for failure to appeal within the time allowed, unless
these rules direct otherwise.

13. Amend Rule 33.05 as follows:

Rule 33.05. Faesimile at' Electronic Transmission

       (a) Faesimile TFansmissian. Complaints, orders, summons, warrants, and
supporting documents-including orders and warrants issued under Minnesota Statutes,
Chapter 626A-may be sent via facsimileelectronic transmission. A complaint, order,
summons, or warrant signed electronically or sent by electronic transmission is valid and
enforceable.

      A facsimile order or 'Narrant issued by the court is valid and enforceable.

       (b) EleetFanie Tt'ansmissian. Search '.varrants and supporting documents
including orders and v1arrants issued under l\4innesota Statutes, Chapter 626A, may be
sent and signed electronically under a method approved by the State Court Administrator.


                                             6
Any search 'Narrant signed electronically under a method approved by the State Court
Administrator is valid and enforceable.


14. Delete the second paragraph of the Comment to Rule 33 as follows:

       Search warraJ9:ts may be req~;wsted- by effid-a;;it or b:y· oral testimony, and
       may be obtained- in person and- sig19:ed- 019: paper, exchmqged- by facsimile
       and- signed- on paper, or exchanged- and- signed- electronically tmder a
       method- approved- by the State Coiirt Ad-ministrator. The rlifes d-o not
       reqliire a v.·arrant to be obtained- in a particlifar mamwr. With the nlimber
       ofvariations in hmt>' a warra19:t may be reqliested-, how the d-ocliments may
       be transmiUed-, and- hoH' the signatlire may be applied-, there is 19:0 longer
         l              _}•.    11,            -1                 1"          •
       Vhlat  ·was trauztzonauy'         •_J
                                    conszuerecz   an " orzgmat
                                                             • •
                                                                      warrant m  many
       circlimstances. Regard-less of the method- by which the vvarra79:t v.·as
       obtailwd-, if the warrant was reqliested- and- signed- Iind-er one of the
       approved-processes, the ·warrant is ',•alid- a19:d- enforceable.

15. Amend Rule 34.04 as follows:

Rule 34.04. Additional Time After Service by Mail or Electronic Service Late in the
Day

       When a party is served with a notice or other paperdocument by mail, three days
must be added to the time the party has the right, or is required, to act. If service is made
by electronic means and accomplished after 5:00 p.m. Minnesota time on the day of
service, one additional day must be added to the time the party has the right, or is
required, to act.

16. Add a new Rule 37 as follows:

RULE 37. SEARCH WARRANTS ON WRITTEN APPLICATION

Rule 37.01. General Rule

       Search warrant applications must be supported by a written affidavit signed under
oath, a signed statement attested to under oath, or by a written statement signed under
penalty of perjury pursuant to Minnesota Statutes, section 358.116. The judge to whom a
search warrant application is submitted has the discretion not to administer an oath to the
applicant if the affidavit in support of the search-warrant application was signed under
oath and notarized by a notarial officer pursuant to Minnesota Statutes Chapter 358, or
signed under penalty of perjury pursuant to Minnesota Statutes, section 358.116.


                                             7
Rule 37.02. Electronic Transmission and Signature

       Search warrant applications, including requests for orders under Minnesota
Statutes, Chapter 626A. search warrants, and orders may be signed and transmitted
electronically. A search warrant or order signed electronically or sent by electronic
means is valid and enforceable.

        If the judge administers an oath via telephone, radio. or similar means of
communication, and the applicant does no more than attest to the contents of a signed
statement that was transmitted electronically, a verbatim recording of the oath and
attestation is not required. The judge must note on the warrant that the person submitting
the application was duly sworn and by what means of communication. If any oral
testimony is to be taken in support of the application, the judge must proceed as required
by Rule 36.

17. Add a Comment to Rule 37 as follows:

      Search warrants may be requested by a written affidavit signed under oath,
      a signed statement attested to under oath, a written statement signed under
      penalty of perjury, or by sworn oral testimony, and may be obtained in
      person and signed on paper, exchanged electronically and signed on paper,
      or exchanged and signed electronically. The rules do not require a warrant
      to be obtained in a particular manner. With the number of variations in
      how a warrant may be requested, how the documents may be transmitted,
      and how the signature may be applied, there is no longer what was
      traditionally considered an "original" warrant in many circumstances.
      Regardless of the method by which the warrant was obtained, if the
      warrant was requested and signed under one ofthe approved processes, the
      warrant is valid and enforceable.




                                            8